Citation Nr: 1144819	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  09-40 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION


The Veteran had active service from May 2003 to June 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in April 2011.  A transcript of the hearing has been associated with the claims file.  

At the Board hearing, the Veteran submitted additional evidence in support of her appeal.  Because she waived initial RO jurisdiction of this evidence, the Board has accepted it for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304.

In October 2008, the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  This issue was not raised as a component of any issue presently on appeal, and it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for a TDIU may be raised as a component of either an initial claim for an increased disability rating or as a claim for an increase rating for a service-connected disability.)  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for residuals of a TBI is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is shown as likely as not to have a diagnosis of PTSD due to stressors or stressful events that she experienced in his service in Iraq, including incidents that occurred during combat with the enemy. 


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, her disability manifested by PTSD is due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1154(b) 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the disposition on the claim of service connection for PTSD is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.  


II.  Analysis

The Veteran contends that service connection is warranted for PTSD.  

The scope of a claim should be construed based on the reasonable expectations of a non-expert, self-represented claimant, and the evidence developed during the claims process.  If a Veteran claims service connection for a specific disorder, any disorder reasonably encompassed by the Veteran's claim must be considered.  The Veteran may identify the scope of her claim by reference "to a body part or system that is disabled or by describing symptoms of the disability."  The factors to consider are the Veteran's description of his claim, the symptoms she describes; and all the information she submits or VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Also, if a submitted claim does not identify the nature of the claimed disability, but is submitted with medical records "clearly discuss[ing] disabilities or specific symptoms other than those listed on the application, it may be inferred" that the claimant intended to claim disorders suggested by medical records.  See Brokowski, 23 Vet App. at 88 [emphasis in original].  However, claims that present distinct factual bases, such as medical disorders with different medical causes, may be distinguished and adjudicated independently, even if a veteran feels that they are the same.  See Tyrues v. Shinseki, 23 Vet. App. 166, 187 (2009), aff'd  631 F.3d 1380 (Fed. Cir. 2011); Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  

In the present case, the record demonstrates that the Veteran was previously awarded service connection for anxiety disorder, not otherwise specified (NOS).  That issue, however, is not presently in appellate status before the Board.  Otherwise, the Board finds that the scope the present claim is limited to the issue of service connection for PTSD alone.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  The second and third requirements may be satisfied with evidence of a chronic disease shown during service or a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Finally, certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including psychoses, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection for PTSD requires (1) a clear and unequivocal PTSD diagnosis conforming to DSM-IV; (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153.  

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho- physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).
 
The Board's duty is to assess the competency and credibility of all material evidence to determine the probative weight of that evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over another if supported by an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  In making all determinations, the Board must also fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

In the present case, the Board finds that the evidence is at least in a state of relative equipoise in showing that the criteria are met for an award of service connection for PTSD, for the following reasons. 

First, the Veteran contends that PTSD is due to stressors involving combat with the enemy during service in Iraq.  For instance, her service treatment records (STRs) contain a (undated) "buddy" statement from a Veteran who served with her in Iraq.  The "buddy" wrote that he and the Veteran had experienced rocket and mortar attacks.  Another "buddy" wrote in a December 2006 letter that she and the Veteran were riding together on a helicopter, which was subject to incoming enemy fire.  Also, a January 2008 VA treatment record reflects exposure to an improvised explosive device (IED) blast.  

The evidence necessary to establish the occurrence of a recognizable stressor during service varies depending on whether a veteran "engaged in combat with the enemy."  West v. Brown, 7 Vet. App. 70, 76 (1994).  The Board is required to "make specific findings of fact as to whether or not the claimed stressor is related to such combat."  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  A determination that a veteran "engaged in combat" is made on a case-by-case basis and means that a veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  If a claimed stressor relates to an event in which she personally engaged in combat with the enemy, a veteran's lay testimony, alone, is sufficient to verify the claimed in-service stressor.  VAOPGCPREC 12-99, p. 4 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).

Here, the Veteran's DD Form 214 confirms that she served in Iraq from March 2004 through May 2005.  It also shows that she was awarded the Combat Action Badge.  This evidence is sufficient to establish that the Veteran engaged in combat.  See Gaines v. West, 11 Vet. App. 353, 359 (1998)(quoting West v. Brown, 7 Vet. App. 70, 76 (1994)).  As the claimed stressors relate to events during combat with the enemy, the Board finds the lay evidence sufficient to verify the claimed in-service stressors.  See id.  

With regard to the remaining elements for establishing service connection for PTSD, the Board notes that the Veteran's service treatment records (STRs) show that she was referred for a mental health evaluation in March 2005, which was after her return from Iraq, due to feelings of depression and her endorsement of such symptoms as feeling she was in great danger of being killed during employment, and was interested in receiving help for stress, emotion, alcohol, or family problems.  She also endorsed "some" or "a lot" of psychiatric symptoms, and intended to seek counseling or care for her mental health.   

A December 2006 referral for a mental health consultation notes a provisional diagnosis of PTSD. 

She subsequently underwent private therapy.  A January 2007 letter from the therapist notes that the Veteran had been seen weekly since October 2006, and she had multiple symptoms of PTSD.  It was also noted that the Veteran had served in Iraq where she was exposed to many potentially life-threatening situations.  The Board notes that this letter does not reflect a clinical diagnosis of PTSD, but the therapist documented the Veteran's PTSD symptoms to include recurrent and distressing recollection; avoidance; detachment; persistent increased arousal; and response to stressors involved intense fear and helplessness.  

The STRs show that the Veteran then underwent a Medical Evaluation Board (MEB) proceeding.  A March 2007 MEB narrative summary explains that she did not meet the diagnostic criteria for a diagnosis of PTSD at that time.  

The Veteran also underwent a VA examination in June 2007, immediately prior to her service separation.  A diagnosis of PTSD was not made at that time.  

The pertinent post-service evidence includes ongoing VA outpatient treatment records, which reflect a diagnosis of "PTSD-provisional in February 2008," but no clear and unequivocal PTSD diagnosis.  

The Veteran underwent a VA examination in April 2008, where it was noted that she had endorsed PTSD symptoms since returning from Iraq.  However, the VA examiner concluded that that results of a "battery of psychometric measures," including objective testing results and a clinical interview, were "significantly questionable."  The VA examiner explained that these findings did not result in a diagnosis of PTSD due to "high concerns for validity," including findings indicating exaggeration of symptomatology and malingering.  

Similarly, the Veteran underwent a second VA examination in December 2010.  Based on the examination results, the VA examiner diagnosed anxiety disorder, NOS, and histrionic personality disorder, by history.  The VA examiner determined that the Veteran's inconsistency in reporting and presenting her symptoms made it quite difficult to establish a clear diagnosis.  In support of this determination, the VA examiner explained that the Veteran's variable report of symptoms, both within the instant interview and across treatment providers and examinations, rendered it quite difficult to determine a more accurate diagnosis than anxiety disorder, NOS.  However, the VA examiner opined that the Veteran's anxiety was as likely as not related to her claimed stressor.  

Nonetheless, the record also includes an August 2010 letter from a private psychologist who evaluated the Veteran.  The psychologist explained that after reviewing the Veteran's claimed in-service stressors and performing a clinical evaluation, the diagnosis was PTSD and a partner relational problem.  The psychologist summarized that there was evidence that the Veteran was suffering from PTSD, which "appears to" be related to her experiences during her combat tour in Iraq, and that she should be strongly considered for VA disability compensation.  

The Board finds that this post-service record is at least in a state of relative equipoise in establishing a competent diagnosis of PTSD linked by medical evidence to the in-service combat stressors.  See 38 C.F.R. § 3.304(f).  

In making this determination, the Board acknowledges that the evidence of record, such as the April 2008 and December 2010 VA examinations, indicates some degree of exaggeration and inconsistency in the Veteran's PTSD symptomatology.  However, such evidence concerns the severity and degree of the PTSD disability, which is a matter that must be addressed when assigning an initial disability rating for the disability.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006). 

In conclusion, the Board finds the evidence to be at least in a state of relative equipoise in showing that PTSD was as likely as not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(b); 38 C.F.R. § 3.303.  Accordingly, by extending the benefit of the doubt to the Veteran, service connection is warranted.  


ORDER

Service connection for posttraumatic stress disorder (PTSD) is granted.  



							(CONTINUED ON NEXT PAGE)
REMAND

After a careful review of the record, the Board finds that the claim of service connection for a traumatic brain injury (TBI) must be remanded for further action.

As an initial matter, the Board notes that the Veteran was previously service-connected for migraine headaches.  Thus, the scope of the present claim does not include the issue of service connection for headaches.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-88 (2009).

The Veteran contends that she suffered a head injury resulting in a TBI during service in Iraq.  She has presented varying and inconsistent accounts of the details of this event.  For instance, she has variously reported losing consciousness after the fall for a period of five to ten minutes (at VA in January 2008), one to two hours (at VA in November 2008), and having "no idea" how long she had lost consciousness (at VA in January 2009).  

Nonetheless, her basic contention is that she fell from a vehicle and hit her head.  She also maintains, including at VA treatment and at the April 2011 Board hearing, that she was treated in Iraq, including at a field station and at a hospital.

Additionally, the Veteran testified at her Board hearing that she was involved in a motor vehicle accident (MVA) at Fort Hood when she returned from Iraq.  

The service treatment records (STRs) do not document the claimed head injury or any consequent treatment.  To the contrary, an addendum to a Medical Evaluation Board (MEB) narrative shows that the Veteran complained of low back pain after falling out of vehicle in Iraq and landing on her back.  There is no indication of a head injury.  

A January 2007 service separation/MEB physical examination likewise reflects her complaints of low back pain after falling out of a vehicle in Iraq.  Pertinent to the instant claim, the Veteran specifically denied a history of a head injury.  Physical examination of the head at that time was normal.  

After service separation, the Veteran sought treatment at VA.  In December 2007, a TBI screen was positive.  She first underwent a TBI consultation in January 2008, which resulted in an impression of head injury, unspecified.  At a VA neurological evaluation in April 2008, the assessment was that there was no evidence to support a diagnosis of TBI.  Yet, a second TBI consultation, performed in February 2010, resulted in a diagnosis of mild TBI, secondary to the reported fall from a vehicle.  

This record includes conflicting evidence and otherwise lacks sufficient competent evidence upon which the Board can make a decision.  Nonetheless, there is (1) competent evidence of a current disorder; (2) evidence establishing that the Veteran suffered a head injury occurred in service; and (3) an indication that a current disorder may be associated with the in-service injury.  Thus, a VA examination is necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a letter requesting that she provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claim. 

2.  After the Veteran has signed any necessary releases, the RO should make as many attempts as necessary to obtain all pertinent records identified by the Veteran, if not already associated with the claims file.  The RO should also obtain all of the Veteran's outstanding VA treatment records.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After completing the above requested development, the RO should undertake any further development warranted by the record.  Then, the RO should arrange for the Veteran to undergo an appropriate VA TBI examination to determine the nature and likely etiology of the claimed traumatic brain injury (TBI).  The entire claims file, including a copy of this remand, must be made available to the examiner(s) for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and then address the following:

(a) Is it at least as likely as not that the Veteran sustained a traumatic brain injury (TBI) during her service?  In making this determination, the VA examiner is asked to address whether there is any medical reason to accept or reject the proposition that had the Veteran had a TBI in service.  The examiner is asked to reconcile the conflicting findings in December 2007, January 2008, April 2008, and February 2010.  

Correspondingly, the VA examiner is asked to address whether it is plausible that the Veteran would have been treated, including with hospitalization, for a head injury during service without such treatment being documented in the STRs in some manner.  

(b)  If the examiner determines that the Veteran suffered a TBI during her service, the examiner is asked to offer an opinion as to whether it is as at least as likely as not that the Veteran currently has residuals of the in-service TBI.

The examiner(s) is requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner(s) offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

4.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim of service connection in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and her representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


